PER CURIAM.
The petition alleging ineffective assistance of appellate counsel is GRANTED only upon the basis of the petitioner’s first argument, that appellate counsel was ineffective for failing to raise ¡the issue that no pre-sentence investigation (“PSI”) was completed prior to.the petitioner’s sentencing. See Fla. R. Crim. P. 3.710(a); Fla. R. App. P. 9.140(2)(A)(ii)d; Hernandez v. State, 137 So.3d 542, 543 (Fla. 4th DCA 2014). Accordingly, the sentence imposed by the trial court is hereby VACATED, and this matter is remanded for resentenc-ing following the completion of a PSI. See Fla. R. Crim. P. 3.710(a).
PETITION GRANTED.
WOLF, LEWIS, and KELSEY, JJ., concur.